                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JAMES ANTWON HORTON,                        )
                                            )
                      Petitioner,           )
                                            )
              v.                            )       1:13CR284-1
                                            )       1:16CV952
UNITED STATES OF AMERICA,                   )
                                            )
                      Respondent.           )


                                           ORDER

        The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. §636(b) and, on October 25, 2019, was served on the parties in

this action. (ECF Nos. 130, 131). No objections were filed within the time prescribed by

§636.

        The Court hereby adopts the Magistrate Judge’s Recommendation.

        IT IS THEREFORE ORDERED that the Dismissal Motion, (ECF No. 106), is

DENIED as moot and that the Section 2255 Motion, (ECF No. 93), is DISMISSED pursuant

to Section 2255 Rule 4(b), without issuance of a certificate of appealability.

        A Judgment dismissing this action will be entered contemporaneously with this Order.

        This, the 20th day of November 2019.


                                            /s/ Loretta C. Biggs
                                            United States District Judge
